DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
With this office action, currently claims 1 and 3-20 are pending and the following list summarizes their status:
Claims 1, 3-6, 8-15, and 18-20 have been amended
Claim 2 has been cancelled
Claims 5 and 7 are rejected under 35 U.S.C. § 112
Claims 1, 3, 4, 6-8, 12-15, 19 are rejected under 35 U.S.C. § 102
Claims 5, 9-11, 16-18, and 20 are rejected under 35 U.S.C. § 103
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites the limitation that the at least one open conduit is configured to guide respiratory flow from and to the mouth over the sensor. While the disclosure clearly 
Regarding claim 7, the claim recites that “each recess is located at the predetermined location”. However, the independent claim states that there may be more than one predetermined location. In a situation in which there is more than one predetermined location, it is unclear which predetermined location is the predetermined location referenced by this claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8, 12-15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 20170196512 A1).
Regarding claim 1, Inoue discloses a non-invasive device for holding one or more sensors, comprising: a housing ([0033] and fig. 1 element 2; wall section) anatomically shaped to be attached to a face of a subject externally to the respiratory orifices ([0033] the wall section covers a portion of the nose and mouth), wherein the housing comprises: one or more flow directing elements ([0034]-[0036] and fig. 1 elements 3 and 4; expired gas introduction section and communication section) for directing at least a portion of the respiratory flow to one or more predetermined locations ([0036] section 3 connects to section 4), wherein at least one of the predetermined locations ([0036] fig. 1 element 4; communication section) is configured to hold at least one sensor ([0036] and [0067]-[0069]; section 4 introduces expired gas to the gas concentration detection sensor which is mounted to section 4d) and wherein each of the one or more flow directing elements includes at least one open conduit ([0034] and fig. 2 elements 3a, 3b, and 3d; the opening parts and the introduction space are conduits).
Regarding claim 3, Inoue discloses a non-invasive device wherein the one or more flow directing elements includes a recess (fig. 2 elements 3c and 3d and fig. 4A element 4d; the introduction space is a recess and the partition part shows recessed portions in the center and the recess 4d holds a sensor).
Regarding claim 4, Inoue discloses a non-invasive device wherein the one or more flow directing elements include at least one of: a flat surface, a curved surface, a pipe and a combination thereof (fig. 2 elements 3a-3d; the parts of the expired gas introduction section have multiple flat surfaces).
Regarding claim 6, Inoue discloses a non-invasive device wherein the at least one open conduit for directing at least a portion of the respiratory flow is connected to the housing in a manner that allows a first open conduit to be moved with respect to a second open conduit ([0041] and fig. 2; the bridge parts connect the open conduits 3a and 3b to the housing and are flexible so that they can move either side, which can be interpreted as one conduit moving with respect to the other).
Regarding claim 7, Inoue discloses a non-invasive device wherein each recess is located at the predetermined location and the recess walls encapsulate the at least one sensor from at least two sides, to prevent physical access to the sensor (figs. 4A, 5A, and 6 elements 4d and 9; the figures show how the sensor is held in the recess of 4d with walls on at least two sides).
([0034]-[0036] and fig. 2 element 3; the expired gas introduction section controls flow to the communication channel which is in proximity to the sensor).
Regarding claim 12, Inoue discloses a non-invasive device further comprising a mounting mechanism for mounting the non- invasive device to the face of the subject ([0042] and fig. 2 elements 5a2; through holes with strings to go around a subject’s ears).
Regarding claim 13, Inoue discloses a non-invasive device further comprising a channel to receive tubing for providing fluids ([0076] and fig. 1 elements 10 and 12; oxygen is a fluid that is received through the oxygen supply section through a supply tube).
Regarding claim 14, Inoue discloses a non-invasive device further comprising connecting elements for receiving one or more add-on devices ([0076] and fig. 1 elements 10 and 12; the oxygen supply tube is connected to an add-on device in order to get the oxygen that is provided through the oxygen supply section).
Regarding claim 15, Inoue discloses a non-invasive device for measuring one or more respiratory parameters, comprising: a first sensor for measuring one or more respiratory flow parameters ([0069] and fig. 5B element 9; expired gas concentration detection sensor); and a housing ([0033] and fig. 1 element 2; wall section) anatomically shaped to be attached to a face of a subject externally to the respiratory orifices ([0033] the wall section covers a portion of the nose and mouth), wherein the housing comprises: one or more flow directing elements ([0034]-[0036] and fig. 1 elements 3 and 4; expired gas introduction section and communication section) for directing at least a portion of the respiratory flow to one or more predetermined locations ([0036] section 3 connects to section 4), wherein at least one of the predetermined locations ([0036] fig. 1 element 4; communication section) is configured to hold at least one sensor ([0036] and [0067]-[0069]; section 4 introduces expired gas to the gas concentration detection sensor which is mounted to section 4d) and wherein each of the one or more flow directing elements includes at least one open conduit ([0034] and fig. 2 elements 3a, 3b, and 3d; the opening parts and the introduction space are conduits).
Regarding claim number 19, Inoue discloses a method of measuring one or more respiratory flow parameters, comprising: mounting a non-invasive device to a face of a subject ([0033] the wall section covers a portion of the nose and mouth), the non-invasive device comprising at least one sensor for measuring one or more respiratory flow parameters ([0069] and fig. 5B element 9; expired gas concentration detection sensor), and a housing ([0033] and fig. 1 element 2; wall section) anatomically shaped to be attached to a face of a subject externally to the respiratory orifices ([0033] the wall section covers a portion of the nose and mouth), wherein the method comprises: directing at least a portion of the respiratory flow to at least a first predetermined location ([0036] section 3 connects and directs flow to section 4) using one or more flow directing elements that includes at least one open conduit ([0034] and fig. 2 elements 3a, 3b, and 3d; the opening parts and the introduction space are conduits), wherein the first predetermined location is configured to hold the at least one sensor ([0069] and fig. 5B element 9; expired gas concentration detection sensor); and receiving measurements from the at least one sensor ([0070] a display device receives the light-receiving signal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to claim 1.
Regarding claim 5, Inoue discloses a non-invasive device with at least one open conduit directing at least a portion of the respiratory flow configured to guide respiratory flow from and to the mouth over the at least one sensor ([0034] and fig. 2 elements 3a, 3b, and 3d; the opening parts and the introduction space are conduits).
Claims 9-11, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, as applied to claims 1 and 19, and further in view of Foote et al. (US 20140283831 A1).
Regarding claims 9-11 and 20, Inoue discloses a non-invasive device wherein the housing further comprises one or more connectors for connecting at least a sensor ([0069] and fig. 5B element 9; expired gas concentration detection sensor). However, Inoue does not explicitly disclose connecting at least one of: a heating element and a cooling element and a cavity or channel for holding the element and controlling them to control the temperature of the housing or sensor. Foote et al. teaches arrangements for respiratory masks that incorporate one or more heating elements for regulating temperature of the gas passing through the conduit ([0094]), which is a portion within the housing in Inoue. Foote also teaches cavities or channels such as vent assemblies that can include components for gas washout or other active components including sensors ([0097]-[0099]). According to Foote et al., including a temperature regulation component can help prevent condensation or “rain-out” inside the conduit. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Inoue to include a heating or cooling element and a cavity to place the element in order to regulate the temperature of gas in the conduit as taught by Foote et al. as a combination of known prior art elements to yield the predictable result of preventing condensation in the conduit.
Regarding claims 16-18, Inoue discloses a non-invasive device with a sensor for measuring gas concentrations ([0069] and fig. 5B element 9; expired gas concentration detection sensor) that is held at a predetermined location where flow directing elements direct a portion of respiratory flow ([0034]-[0036] and fig. 1 elements 3 and 4; expired gas introduction section and communication section). However, Inoue does not explicitly disclose a second sensor, held at a second predetermined location, for measuring a second respiratory flow parameter. Foote et al. teaches that sensors for measuring pressure or flow may also be used in vent assembly structures ([0186] and [0193]). According to Foote .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the art of masks that direct flow over sensors: (Mault; US-20020026937-A1), (Mault; US-20030208133-A1), (Esposito; US-20100168599-A1), (Kapust; US-20160045695-A1), and (Palou Fust; US-20180110946-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904. The examiner can normally be reached Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/               Supervisory Patent Examiner, Art Unit 3791